NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
PATRICK H. OGUMA,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Responden,t.
2012-3053
0
Petition for review of the Me1‘it Systems Protection
Board in case no. SF3443110113-I-1.
ON MOTION
ORDER
The Department of the NaVy moves to recaption to
name the Merit Systems Protecti0n Board as respondent
A1so, the Department of the Navy moves for a 21-day
extension of time for the Board to file its brief
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when

OGUMA v. MSPB 2
the Board reaches the merits of the underlying case. Here,
the Board dismissed Oguma’s appeal for lack of jurisdic-
tion. Thus, the Board is the proper respondent in this
petition for review
Accordingly,
I'r ls ORDERED THAT:
The motion is granted The revised official caption is
reflected above. The Board’s response brief is due within
21 days of the date of filing of this order. __
FoR THE CoURT
 1 2  ls/ Jan Horba1y
Date J an Ho1'baly
Clerk
cc: Patrick H. Oguma .
Russe11 J. Upton, Esq.
Lindsey Schreckengost, Esq.
FlLED
S21 u.s.c0un1oFAPPEAis mn
rHE1=EntnALcn=:cu:r
NAR '| 2 2012
JAN HORBALY
CLERK